DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 6/2/2020 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -METHOD OF INSTALLING AN LED ASSEMBLY TO A LARGER SPA OR POOL LIGHT NICHE AND CONVERSION ADAPTER FOR INSTALLING AN LED ASSEMBLY TO A LARGER SPA OR POOL LIGHT NICHE- -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picazo (ES 1168158 U, citations herein refer to the attached machine translation).
	As to claim 13, Picazo discloses (Fig.) an adapter for installing an LED assembly (not drawn, LED projector, Paragraph 29) to a larger spa or pool light niche (Paragraph 19 and 50), comprising: an annular plate (Fig.) sized to cover an open end of a spa or pool light niche (Paragraph 50); an LED assembly receiving aperture 4 (Paragraph 46) extending through the plate; at least one mounting member (Paragraph 32, installation screws) associated with the plate that mount the plate to the spa or pool light niche (Paragraph 32) such that the adapter plate substantially covers the open end of the spa or pool niche (Paragraph 50).

    PNG
    media_image1.png
    662
    744
    media_image1.png
    Greyscale

	As to claim 17, Picazo discloses that the plate comprises a generally planar outer face (Fig.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Elmvang (US PGPub 2015/0292692 A1).
As to claim 1, Picazo discloses (Fig.) A method for installing an LED assembly (not drawn, LED projector, Paragraph 29) to a larger spa or pool light niche (Paragraph 19 and 50), comprising the steps of: providing an adapter plate (Fig.) sized to cover an open end of a spa or pool light niche (Paragraph 50), the adapter plate having an LED assembly receiving aperture 4 (Paragraph 46) therethrough; attaching the LED light assembly to the adapter plate; mounting the adapter plate to the spa or pool light niche (via holes 2 Paragraphs 36, 46) such that the adapter plate substantially covers the open end of the spa or pool niche (Paragraph 50).
	Picazo discloses mounting the LED assembly to the receiving aperture (Paragraph 46) with implicitly disclosed fasteners that that pass through anchoring hole 5), but is silent as to inserting at least a portion of an LED light assembly through the receiving aperture 4 of the adapter plate.
	Elmvang teaches (Fig. 24) a receiving element 17 that receives lamp element 54 by threads in 17, 54 (threads not labelled, see Fig. 5 for threads 8, 19, Paragraph 104), wherein the receiving element is for mounting to external element (building structure, Paragraph 104).

    PNG
    media_image2.png
    517
    384
    media_image2.png
    Greyscale
Elmvang
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the plate of Picazo to have threads instead of anchoring holes in order to allow for the secure mounting of the LED assembly and since the selection from among known suitable attachment methods for their known purposes is generally within the abilities of one having ordinary skill in the art.  In the modification, the act of screwing in the lighting device via the threads would serve to insert at least a portion of the LED light assembly through the receiving aperture of the adapter plate, as claimed.
	As to claim 2, Picazo in view of Elmvang teaches that the attaching the LED assembly to the adapter step includes the step of threadedly connecting the LED .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Elmvang as applied to claim 1 above, or alternatively in further in view of Mandy et al. (US PGPub 2014/0268823 A1).
	As to claim 3, Picazo in view of Elmvang appear to show (Elmvang Fig. 24) the LED assembly 54 is connected to the adapter plate 17 such that an illuminating end thereof is substantially flush with an outer face of the adapter plate.
	Alternatively, Elmvang is not specific about the particular elements such as the coverings or reflectors of the LED assembly.
	Mandy et al. teaches (Fig. 6) the LED assembly 18 substantially flush with receiving element 12.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the LED assembly flush with the receiving element/adapter plate, as taught by Mandy et al., in order to provide an aesthetically pleasing and flush surface that will not block the light or create sharp or protruding edges, as is well-known in the art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Elmvang as applied to claim 1 above, and further in view of Ehret (USPN 4,543,623 A).
As to claim 4, Picazo discloses anchoring holes 2 (Paragraphs 36, 46) for attaching to the holes of the niche (Paragraph 32) without changing the niche itself (Paragraph 19), but Picazo in view of Elmvang is silent as to Applicant’s claimed light ring with its own aperture aligned with that of the adapter plate.
	Ehret teaches (Fig. 2) a light ring 36 that receives screw 40 in order to attach the lighting system to the niche.  (Col. 2, lines 61-64).
	Therefore, in the absence of an explicit teaching by Picazo in view of Elmvang as to what parts of the niche has holes that align with the adapter plate, to look to the prior art for suitable structures to secure mounting of the adapter plate.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the adapter plate to an existing light ring of a niche in order to retrofit the old niche without the addition of further elements.  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Elmvang as applied to claim 1 above, and further in view of Ehret  and Benesohn (USPN 6,491,413 B1), or alternatively in further view of Roorda (USPN 5,909,955 A).
As to claims 5 and 6, Picazo discloses anchoring holes 2 (Paragraphs 36, 46) for attaching to the holes of the niche (Paragraph 32) without changing the niche itself (Paragraph 19), but Picazo in view of Elmvang is silent as to Applicant’s claimed light ring with its own aperture aligned with that of the adapter plate.
	Ehret teaches (Fig. 2) a light ring 36 that receives screw 40 in order to attach the lighting system to the niche.  (Col. 2, lines 61-64).

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the adapter plate to an existing light ring of a niche in order to retrofit the old niche without the addition of further elements.  
Picazo in view of Elmvang and Ehret teaches using a fastener to fasten aligned holes, but is silent as to a tab of the light ring being inserted into a slot of the adapter plate.
Benesohn teaches (Fig. 1) a tab 18 being inserted into slot 74 (Col. 4, lines 18-19, reflector seats on posts) in order to align with openings 74, wherein fasteners pass through aligned apertures 18, 74 in order to secure the element 60.  (Col. 5, lines 13-17).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include a tab in order to align the positioning of the apertures, as taught by Benesohn, in order to allow easier alignment.
It is noted that in the applied prior art, the slot 74 is the same element as the aligned aperture 74.  However, this falls within the scope of the claim because the claim does not specifically state that the aperture and the slot are different elements.
Alternatively, Benesohn teaches bore 32 and hole 72.  One having ordinary skill in the art would recognize that these elements are for application of a fastener to alternatively or additionally secure the element.  Therefore, one having ordinary skill in the art would find it obvious to make the aperture (corresponds to 72) a separate 
Alternatively, Benesohn does not explicitly state that elements 32, 72 are for fastening.  
However, Roorda teaches (Fig. 5) fastener 34 being used with similarly placed aperture 32 and 36 in order to secure the device.
Therefore, one having ordinary skill in the art would find it obvious to use the elements 32, 72 as alternative or additional fastening elements.
It is noted that the attachment of Benesohn and Roorda is for a reflector of a lighting device.  However, one having ordinary skill in the art would find it obvious to apply the tab and slot feature to the ring and apertures of Picazo in view of Elmvang and Ehret to similarly allow for ease of alignment of the elements before the fastener is inserted. See MPEP §2143(1)(C)(D).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Elmvang as applied to claim 1 above, or alternatively in further in view of Tyson (USPN 5,041,950 A).
	As to claim 7, Picazo is silent as to the adapter plate being flush with the adjacent surface of the spa or pool.  
However, Elmvang teaches making the receiving element 17 (adapter plate) being flush with the surrounding elements.

Alternatively, Tyson teaches (Fig. 2) a recessed lighting element with received element 46 being flush with receiving element 80, which in turn is flush with surrounding elements 24 (ground).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the adapter plate of Picazo in view of Elmvang as flush with the adjacent elements, as taught by Tyson, in order to provide an aesthetically pleasing and flush surface that will not block the light or create sharp or protruding edges, as is well-known in the art.

Claims 8, 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Elmvang as applied to claim 1 above, and further in view of Vogtner et al. (US PGPub 2020/0408381 A1 / 62/868,182, citations herein are in “A / B” format wherein “A” refers to the PGPub citation and “B” refers to the provisional Application citation if they occur at different places in the respective documents).
As to claims 8, 10 and 11, Picazo in view of Elmvang is silent as to Applicant’s peripheral lip defining at least one open-faced fill material receiving cavity on a front face thereof, wherein the fill material is inserted into the at least one receiving cavity, 
Vogtner et al. teaches (Figs. 1-3) a peripheral lip (unlabeled, circumferential outer part of 14) defining at least one open-faced fill material receiving cavity 14 on a front face thereof in order to be filled with an aesthetic material 10 to match or compliment the surrounding mounting surface 16, wherein the fill material has similar appearance characteristics of the submerged surface lining of the pool (Paragraph 57 / Paragraphs 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the adapter plate (analogous to the elements that have cavity 14) of Picazo in view of Elmvang to include a peripheral lip defining at least one open-faced fill material receiving cavity on a front face thereof in order to be filled with an aesthetic material to match or compliment the surrounding mounting surface, as taught by Vogtner et al.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Elmvang and Vogtner as applied to claim 8 above, and further in view of Wright (USPN 6,209,586 B1).
As to claim 9, Picazo in view of Elmvang and Vogtner teaches the cavity for the filling material as seen in the rejection of claim 8, above, but is silent as to Applicant’s claimed dividers extending inwardly from the peripheral lip of the adapter plate and forming a plurality of fill material receiving cavities.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include dividers in the cavity extending inwardly from the peripheral lip in order to provide reinforcing support as taught by Wright.  It is noted that the device of Wright is for a drain cover for a pool, with the reinforcing to prevent damage from people standing on the drain cover.  However, one having ordinary skill in the art would find it obvious to analogously improve the strength of the fill cavity of the adapter plate of Picazo in view of Elmvang and Vogtner to similarly prevent damage from stress forces and/or impact.  See MPEP §2143(1)(C)(D).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elmvang and Vogtner as applied to claim 1 above, and further in view of Sandel et al. (USPN 4,605,124 A).
As to claim 12, Picazo in view of Elmvang and Vogtner is silent as to inserting a bushing between the receiving aperture of the plate and the LED assembly.
Sandel et al. teaches (Figs. 4-7) including a bushing 234 (Figs. 6 and 7) in order to provide adapting to the size of a particular light fixture 14 that is smaller than the size used for the device without the bushing (Figs. 4 and 5) (Col. 3, line 46-Col. 4, line 16).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to similarly provide a bushing between the receiving aperture of the plate and the LED assembly in order to provide the ability to mount light sources that are .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo as applied to claim 13 above, and further in view of Elmvang.
As to claim 14, Picazo discloses mounting the LED assembly to the receiving aperture (Paragraph 46) with implicitly disclosed fasteners that that pass through anchoring hole 5), but is silent as to inserting at least a portion of an LED light assembly through the receiving aperture 4 of the adapter plate.
	Elmvang teaches (Fig. 24) a receiving element 17 that receives lamp element 54 by threads in 17, 54 (threads not labelled, see Fig. 5 for threads 8, 19, Paragraph 104), wherein the receiving element is for mounting to external element (building structure, Paragraph 104).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the plate of Picazo to have threads instead of anchoring holes in order to allow for the secure mounting of the LED assembly and since the selection from among known suitable attachment methods for their known purposes is generally within the abilities of one having ordinary skill in the art.  In the modification, the act of screwing in the lighting device via the threads would serve to insert at least a portion of the LED light assembly through the receiving aperture of the adapter plate, as claimed.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo as applied to claim 13 above, and further in view of Ehret.
 	As to claim 14, Picazo discloses anchoring holes 2 (Paragraphs 36, 46) for attaching to the holes of the niche (Paragraph 32) without changing the niche itself (Paragraph 19), but Picazo is silent as to Applicant’s claimed light ring with its own aperture aligned with that of the adapter plate.
	Ehret teaches (Fig. 2) a light ring 36 that receives screw 40 in order to attach the lighting system to the niche.  (Col. 2, lines 61-64).
	Therefore, in the absence of an explicit teaching by Picazo in view of Elmvang as to what parts of the niche has holes that align with the adapter plate, to look to the prior art for suitable structures to secure mounting of the adapter plate.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to mount the adapter plate to an existing light ring of a niche in order to retrofit the old niche without the addition of further elements.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo as applied to claim 13 above, and further in view of Ehret and Engstrom et al. (US PGPub 2011/0141741 A1)
As to claim 16, Picazo discloses anchoring holes 2 (Paragraphs 36, 46) for attaching to the holes of the niche (Paragraph 32), but Picazo is silent as to Applicant’s claimed light ring.

	Therefore, in the absence of an explicit teaching by Picazo as to what parts of the niche has holes that align with the adapter plate, to look to the prior art for suitable structures to secure mounting of the adapter plate.
	Picavo in view of Ehret is silent as to the plate comprising a protrusion extending from the plate and forming a slot configured to receive a tab of the light ring.
	Engstrom et al. teaches (Figs. 2 and 4) a mounting ring 2 and ring cover plate 52 wherein the ring cover plate 52 comprises a protrusion 62 (and associated rib) that forms a slot (part underneath 62 that receives 24 of mounting ring) configured to receive a tab 24 of the mounting ring 2 in order to allow for secure latching engagement (Paragraphs 77 and 78).  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the plate include a protruding member that forms a slot to receive a tab of the light ring in order to allow for secure latching, as taught by Engstrom et al.  It is noted that the device of Engstrom et al. is for a ceiling mount.  However, one having ordinary skill in the art would find it obvious to analogously provide the protruding, slot and tab members to the adapter plate and light ring in order to allow for secure latching, as well as ease of attachment, as taught by Engstrom et al.  See MPEP §2143(1)(C)(D).

Claim 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo as applied to claim 13 above, and further in view of Vogtner et al.

Vogtner et al. teaches (Figs. 1-3) a peripheral lip (unlabeled, circumferential outer part of 14) defining at least one open-faced fill material receiving cavity 14 on a front face thereof in order to be filled with an aesthetic material 10 to match or compliment the surrounding mounting surface 16, wherein the fill material has similar appearance characteristics of the submerged surface lining of the pool (Paragraph 57 / Paragraphs 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the adapter plate (analogous to the elements that have cavity 14) of Picazo to include a peripheral lip defining at least one open-faced fill material receiving cavity on a front face thereof in order to be filled with an aesthetic material to match or compliment the surrounding mounting surface, as taught by Vogtner et al.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picazo in view of Vogtner as applied to claim 18 above, and further in view of Wright.
As to claim 19, Picazo in view of Vogtner teaches the cavity for the filling material as seen in the rejection of claim 18, above, but is silent as to Applicant’s claimed 
Wright teaches (Figs. 4 and 5) dividers (reinforcing members 144a, 144b) that extend inwardly from the peripheral lip 126 of the plate 124 and forming a plurality of fill material receiving cavities in order to provide reinforcing support (Col. 5, lines 22-37).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include dividers in the cavity extending inwardly from the peripheral lip in order to provide reinforcing support as taught by Wright.  It is noted that the device of Wright is for a drain cover for a pool, with the reinforcing to prevent damage from people standing on the drain cover.  However, one having ordinary skill in the art would find it obvious to analogously improve the strength of the fill cavity of the adapter plate of Picazo in view of Vogtner to similarly prevent damage from stress forces and/or impact.  See MPEP §2143(1)(C)(D).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogtner as applied to claim 13 above, and further in view of Elmvang and Sandel et al.
As to claim 20, Picazo discloses mounting the LED assembly to the receiving aperture (Paragraph 46) with implicitly disclosed fasteners that that pass through anchoring hole 5), but is silent as to inserting at least a portion of an LED light assembly through the receiving aperture 4 of the adapter plate.
	Elmvang teaches (Fig. 24) a receiving element 17 that receives lamp element 54 by threads in 17, 54 (threads not labelled, see Fig. 5 for threads 8, 19, Paragraph 104), 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the plate of Picazo to have threads instead of anchoring holes in order to allow for the secure mounting of the LED assembly and since the selection from among known suitable attachment methods for their known purposes is generally within the abilities of one having ordinary skill in the art.  In the modification, the act of screwing in the lighting device via the threads would serve to insert at least a portion of the LED light assembly through the receiving aperture of the adapter plate, as claimed.
Furthermore, Picazo in view of Vogtner and Elmvang is silent as to inserting a bushing between the receiving aperture of the plate and the LED assembly.
Sandel et al. teaches (Figs. 4-7) including a bushing 234 (Figs. 6 and 7) in order to provide adapting to the size of a particular light fixture 14 that is smaller than the size used for the device without the bushing (Figs. 4 and 5) (Col. 3, line 46-Col. 4, line 16).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to similarly provide a bushing between the receiving aperture of the plate and the LED assembly in order to provide the ability to mount light sources that are smaller than the size of the receiving aperture, thus allowing the plate to be used with multiple sizes of light sources.  It is noted that the bushing of Sandel et al. is used in conjunction with the handle of a light source.  However, one having ordinary skill in the art would find it obvious to analogously provide the bushing to the mounting aperture to similarly allow for separate sizes of light sources.  See MPEP §2143(1)(C)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875